Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al., US Publication No. 20180026740 filed on July 22, 2016 in view of Kashima et al, US Publication No. 20070217362 published on September 20, 2007.
As to claim 1, CHEN teaches “A device to process data to be transmitted via a first radio module of a radio communications network,” [see Fig 1, 110b]
 “in which data to be transmitted is mapped on subcarriers and in the radio module subsequently up-converted to a radio frequency higher than the subcarrier frequencies,” [see paragraph 0029].  Paragraph 0029 recites “NR may include Enhanced mobile broadband (eMBB) targeting wide bandwidth (e.g. 80 MHz beyond), millimeter wave (mmW) targeting high carrier frequency (e.g. 60 GHz),”

“and wherein at least one subband is scalable with at least one subband parameter,” [see paragraph 0031].  Paragraph 0031 recites “In some cases, the UE can receive measurement configuration from the RAN.”
“wherein a subband parameter is in particular a subcarrier spacing,” [see paragraph 0051].  Paragraph 0051 recites “The available time frequency resources may be partitioned into resource blocks. Each resource block may cover N subcarriers (e.g., 12 subcarriers) in one slot.”
“and wherein in at least one subband at least two different parameters, in particular subcarrier spacings, can be used, wherein the device comprising: a memory storing computer readable instructions” [see paragraph 0066].  Paragraph 0066 recites “On the uplink, at the UE 120, a transmit processor 464 may receive and process data (e.g., for the PUSCH) from a data source 462 and control information (e.g., for the PUCCH) from the controller /processor 480.”  Paragraph 0050 also recites “Each subcarrier may be modulated with data. In general, modulation symbols are sent in the frequency domain with OFDM and in the time domain with SC-FDM. The spacing between adjacent subcarriers may be fixed, and the total number of subcarriers (K) may be dependent on the system bandwidth.”
 “a processor configured to execute the computer readable instructions which configure the processor to, the device comprises at least a processor and a memory,” [see paragraph 0066].  Paragraph 0066 recites “On the uplink, at the UE 120, a transmit processor 464 may receive and process data (e.g., for the PUSCH) from a data source 462 and control information (e.g., for the PUCCH) from the controller/processor 480.”

 “wherein the received service request includes information related to at least one subband parameter” [see paragraph 0055].  Paragraph 0055 recites “Each resource element may cover one subcarrier in one symbol period and may be used to send one modulation symbol.”
 “align for at least a first period of time the at least one subband parameter of the scalable subband with at least one corresponding subband parameter of a corresponding scalable subband used or to be used by a second radio module” [see Fig 1, item 120].
 “allocate for the received service request at least one of a time-frequency resource linked with the at least one of the at least one scalable subband with an aligned subcarrier parameter suitable to provide the service request” [see paragraph 0070].  Paragraph 0070 recites “The RLC sublayer 512 provides segmentation and reassembly of upper layer data packets, retransmission of lost data packets, and reordering of data packets to compensate for out-of-order reception due to hybrid automatic repeat request (HARQ).”
It should be noted however that CHEN does not teach “and map data to be transmitted and related to the service request to subcarriers of a subband corresponding to the allocated time-frequency resource.”
On the other hand, Kashima teaches “and map data to be transmitted and related to the service request to subcarriers of a subband corresponding to the allocated time-frequency resource.” [see paragraph 0039].  Paragraph 0039 recites “The complete set of sub -carrier-block type indicator pairs can be arranged in the form of a bit sequence in the allocation-table header. In each indicator pair, the first bit indicates, whether a respective sub -carrier block is used for a localized or a distributed allocation.”
It would have been obvious to one of ordinary skill in the art to combine the teachings of CHEN with the teachings of Kashima because Kashima discloses an allocation table that is a critical resource for all communication links of a cell/sector and as a common resource of the cell, where its format has to be efficient, reliable and unified as detailed in paragraph 0006.

As to claim 2, CHEN teaches “determine the data to be transmitted to a user equipment, - allocate the determined time-frequency resource, - modulate the data with a selected carrier configuration, in particular the at least one subband parameter, and - transmit the data via the allocated time-frequency resource.” [see paragraph 0073].  Paragraph 0073 recites “In FIG. 6, for a given resource element with label R.sub.a, a modulation symbol may be transmitted on that resource element from antenna a, and no modulation symbols may be transmitted on that resource element from other antennas. Subframe format 620 may be used for an eNodeB equipped with four antennas.”

As to claim 3, CHEN teaches “wherein the computer readable instructions configure the processor or 2 being further configured to: - receive the data via a time-frequency resource and - de-modulate the received data with the selected carrier configuration, in particular the at least one subband parameter.” [see paragraph 0065].  Paragraph 0065 recites “At the UE 120, the antennas 452a through 452r may receive the downlink signals from the base station 110 and may provide received signals to the demodulators (DEMODs) 454a through 454r, respectively. Each demodulator 454 may condition (e.g., filter, amplify, downconvert, and digitize) a respective received signal to obtain input samples. Each demodulator 454 may further process the input samples (e.g., for OFDM, etc.) to obtain received symbols.”

As to claim 4, Kashima teaches “receive the aligned carrier configurations, in particular the at least one aligned subband parameter, used by a further device from the further device2 and/or from a coordinator device, or both.” [see Fig 3, item 302].

As to claim 5, CHEN teaches “the aligned carrier configurations in particular the at least one aligned subband parameter, are at least partly statically linked with the plurality of time-frequency resources.” [see paragraph 0055].  Paragraph 0055 recites “Resource elements not used for a reference signal in each symbol period may be arranged into resource element groups (REGs). Each REG may include four resource elements in one symbol period. The PCFICH may occupy four REGs, which may be spaced approximately equally across frequency, in symbol period 0.”

As to claim 6, Kashima teaches “determine an alignment priority;  align the plurality of carrier configurations in dependence on the alignment priority.” [see Fig. 3].

As to claim 7, CHEN teaches “determine the alignment priority in dependence on the service requests and/or a transmission mode for the data1 and/or a received capability, or combination thereof.” [see paragraph 0070].  Paragraph 0070 recites “The RLC sublayer 512 provides segmentation and reassembly of upper layer data packets, retransmission of lost data packets, and reordering of data packets to compensate for out-of-order reception due to hybrid automatic repeat request (HARQ).”
As to claim 8, CHEN teaches “a signal-to-noise ratio from the user equipment, wherein the computer readable instructions configure the processor to - determine the alignment priority in dependence on the received signal-to-noise ratio.” [see paragraph 0077 ].  Paragraph 0077 recites “Received signal quality may be quantified by a signal-to-noise-and-interference ratio (SINR), or a reference signal received quality (RSRQ), or some other metric. The UE may operate in a dominant interference scenario in which the UE may observe high interference from one or more interfering eNodeBs.”

As to claim 9, CHEN teaches “determine a plurality of carrier configurations, in particular a plurality of subband parameters, - sort the plurality of carrier configurations, in particular the plurality of subband parameters, in a frequency direction according to a sorting scheme, the sorting scheme related to a parameter of the carrier configurations.” [see paragraph 0079].  Paragraph 0079 recites “According to various aspects, the UE operating in a multicarrier system (also referred to as carrier aggregation) is configured to aggregate certain functions of multiple carriers, such as control and feedback functions, on the same carrier, which may be referred to as a "primary carrier." The remaining carriers that depend on the primary carrier for support are referred to as associated secondary carriers.”

As to claim 10, CHEN teaches “wherein the service request is received during a connection setup of the user equipment.” [see Fig 1].

As to claim 11, CHEN teaches “wherein the service request is received after a connection setup of the user equipment.” [see paragraph 0070].  Paragraph 0070 recites “The RLC sublayer 512 provides segmentation and reassembly of upper layer data packets, retransmission of lost data packets, and reordering of data packets to compensate for out-of-order reception due to hybrid automatic repeat request (HARQ).”

As to claim 12, Chen teaches “A radio communications network comprising: - the first device and - the second device.” [see Fig 1].

As to claim 13, CHEN teaches “- transmit the service request to the first and second devices, - receive first data from the first device via a first time-frequency resource, - receive second data from the second device via a second time-frequency resource, - de-modulate the first data according to a first carrier configuration, in particular a first subband parameter, - de-modulate the second data according to a second carrier configuration, in particular a second subband parameter.” [see paragraph 0065].  Paragraph 0065 recites “At the UE 120, the antennas 452a through 452r may receive the downlink signals from the base station 110 and may provide received signals to the demodulators (DEMODs) 454a through 454r, respectively. Each demodulator 454 may condition (e.g., filter, amplify, downconvert, and digitize) a respective received signal to obtain input samples. Each demodulator 454 may further process the input samples (e.g., for OFDM, etc.) to obtain received symbols.”

As to claim 14, CHEN teaches “A coordinator device for a radio communications network,” [see Fig 1]
 “in which data to be transmitted is mapped on subcarriers and in the radio module subsequently up-converted to a radio frequency higher than the subcarrier frequencies,” [see paragraph 0029].  Paragraph 0029 recites “NR may include Enhanced mobile broadband (eMBB) targeting wide bandwidth (e.g. 80 MHz beyond), millimeter wave (mmW) targeting high carrier frequency (e.g. 60 GHz),”
  	“wherein the subcarriers are grouped into frequency subbands,” [see paragraph 0050].  Paragraph 0050 recites “Each subcarrier may be modulated with data. In general, modulation symbols are sent in the frequency domain with OFDM and in the time domain with SC-FDM. The spacing between adjacent subcarriers may be fixed, and the total number of subcarriers (K) may be dependent on the system bandwidth.”
 	“and wherein at least one subband is scalable with at least one subband parameter,” [see paragraph 0031].  Paragraph 0031 recites “In some cases, the UE can receive measurement configuration from the RAN.”
 	“wherein a subband parameter is in particular a subcarrier spacing,” [see paragraph 0051].  Paragraph 0051 recites “The available time frequency resources may be partitioned into resource blocks. Each resource block may cover N subcarriers (e.g., 12 subcarriers) in one slot.”
 	“and wherein in at least one subband at least two different parameters, in particular subcarrier spacings, can be used,” [see paragraph 0066].  Paragraph 0066 recites “On the uplink, at the UE 120, a transmit processor 464 may receive and process data (e.g., for the PUSCH) from a data source 462 and control information (e.g., for the PUCCH) from the controller /processor 480.”  Paragraph 0050 also recites “Each subcarrier may be modulated with data. In general, modulation symbols are sent in the frequency domain with OFDM and in the time domain with SC-FDM. The spacing between adjacent subcarriers may be fixed, and the total number of subcarriers (K) may be dependent on the system bandwidth.”
 	“wherein the coordinator device comprises: at least a processor and a memory,” [see paragraph 0066].  Paragraph 0066 recites “On the uplink, at the UE 120, a transmit processor 464 may receive and process data (e.g., for the PUSCH) from a data source 462 and control information (e.g., for the PUCCH) from the controller/processor 480.”
“and is configured to: a memory storing computer readable instructions; a processor configured to execute the computer readable instructions which configure the processor to, -receive at least one service requests and/or at least one alignment request or both from at least one device,” [see paragraph 0070].  Paragraph 0070 recites “The RLC sublayer 512 provides segmentation and reassembly of upper layer data packets, retransmission of lost data packets, and reordering of data packets to compensate for out-of-order reception due to hybrid automatic repeat request (HARQ).”
 	“align for at least a first period of time the at least one subband parameter of the scalable subband with at least one corresponding subband parameter of a corresponding scalable subband used or to be used by a radio module of the at least one device in dependence on the at least one service requests” [see Fig 1, item 120]. Paragraph 0055 recites “A number of resource elements may be available in each symbol period. Each resource element may cover one subcarrier in one symbol period and may be used to send one modulation symbol, which may be a real or complex value. Resource elements not used for a reference signal in each symbol period may be arranged into resource element groups (REGs).” 
“and transmit the at least one aligned subband parameter to the plurality of devices.” [see Fig 1, item 120 ]
It should be noted however that CHEN does not teach “and/or in dependence on the at least one alignment request, or both, “	
On the other hand, Kashima teaches “and/or in dependence on the at least one alignment request, or both, “ [see Fig 3, item 302].	
It would have been obvious to one of ordinary skill in the art to combine the teachings of CHEN with the teachings of Kashima because Kashima discloses an allocation table that is a critical resource for all communication links of a cell/sector and as a common resource of the cell, where its format has to be efficient, reliable and unified as detailed in paragraph 0006.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH HASSAN whose telephone number is (571)270-3456.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH HASSAN/Examiner, Art Unit 2637                                                                                                                                                                                                        

/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637